Citation Nr: 9901418	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
a period of enrollment from September 1991 through June 1995.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 determination from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  A notice of disagreement was received in March 1997.  
A statement of the case was issued in April 1997, and the 
appellant's substantive appeal was received in July 1997.  
The appellant is the veteran's daughter.


FINDINGS OF FACT

1.  In a December 1995 decision, service connection was 
established for the cause of the veteran's death, effective 
February 1996, and the appellant's basic eligibility for 
Chapter 35 benefits was established.

2.  In January 1996, the appellant's application for 
educational assistance benefits was received at the RO.  

3.  No enrollment certification has been received in 
connection with the appellants claim.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational 
assistance benefits under Chapter 35 for the period of 
enrollment of September 1991 through June 1995 have not been 
met.  38 U.S.C.A. §§ 3500, 5107 (West 1991); 38 C.F.R. §§ 
21.3002, 21.4131 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1995 determination, service connection was 
granted for the cause of the veteran's death.  Upon the 
granting of service connection for cause of the veteran's 
death, basic eligibility for Chapter 35 benefits for the 
appellant was established.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
died of a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(i); 38 C.F.R. § 21.3021.  However, a specific 
claim must be filed in order for educational assistance 
allowance to be paid.  38 U.S.C.A. § 3513; 38 C.F.R. 
§ 21.1030.  Regulations governing the payment of educational 
assistance benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. § 21.4131.

In January 1996, the RO received a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, from the appellant.  In a March 1996 letter, the 
RO informed the appellant that she had been granted basic 
eligibility for Chapter 35 educational assistance benefits.  
In an attachment described as Information & Instruction 
Sheet for Students, the appellant was instructed to take 
the document to her school and request them to complete VA 
Form 22-1999, Enrollment Certification, and return it to the 
RO.  In October 1996, the RO received another VA Form 22-5490 
from the appellant.  The appellant indicated that she was 
seeking reimbursement of educational benefits from September 
1991 to June 1995.  In December 1996, the RO informed the 
appellant that VA could not award benefits for any period of 
enrollment which began more than 1 year prior to the date an 
enrollment certification was received by VA.

In this case, the appellant has intimated that fairness 
dictates that she be awarded retroactive education benefits 
from September 1991 through June 1995.  The appellant stated 
as follows on her June 1997 substantive appeal:

"On September 16, 1988, when I was 
fifteen years of age, my father,, who 
was a veteran of the US Army, died of 
cancer.  My mother,, filed a claim for 
Dependency and Indemnity compensation on 
December 15, 1988 which was denied.  An 
appeal was filed and in December 1995, 
she received notice that service 
connection was granted for the cause of 
my father's death and was awarded DIC." 

The appellant essentially argues that the VA's delay in 
failing to grant service-connection for the cause of her 
father's death caused a postponement in the granting of her 
basic eligibility for Chapter 35 benefits.  Accordingly, she 
was unable to file a claim for Chapter 35 benefits prior to 
December 1995.  The appellant implies that as it was 
impossible, through no fault of her own, to submit an 
application at an earlier date, she believes that the RO 
should grant retroactive benefits for periods of enrollment 
prior to one year before her application was received.

The United States Court of Veterans Appeals (Court) has held 
that a claimant of Chapter 35 educational benefits is not 
entitled to retroactive benefits if his or her education was 
not impeded or interrupted by the VA's delay in granting 
service connection for his or her father's death.  See 
Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  The Court 
remarked that Chapter 35 benefits were instituted to provide 
children educational opportunities which would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such children were aided in attaining the educational 
status which they might have aspired to and obtained if the 
parent had not died.  Id. at 509.  It appears that the 
appellant's education was not impeded or interrupted by any 
perceived delay on the part of the VA in granting service 
connection for the cause of the veteran's death, and there is 
no evidence that the appellant began her education expecting 
reimbursement from the VA for educational expenses.  Thus, 
while the Board is sympathetic to the appellant's arguments, 
and does not doubt that her mother made sacrifices that 
allowed her to obtain her college degree, the Board notes 
that similar arguments were clearly rejected by the Court in 
Erspamer.

While the Board is cognizant of the appellant's argument that 
she did not file earlier because service connection for the 
cause of her father's death was not granted until December 
1995, the regulatory criteria and legal precedent governing 
eligibility for Chapter 35 education benefits are clear and 
specific, and the Board is bound by them.  Under governing 
law, there is no basis on which to grant the appellant the 
retroactive Chapter 35 benefits that she is seeking.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board also acknowledges the appellants contentions 
regarding failure of the VA to advise her regarding the need 
for an enrollment certification.  However, the Board points 
out that the appellant was duly instructed in March 1996 to 
have her school complete an appropriate certification.  
Nevertheless, an enrollment certification has not been 
received to date.  Although the appellant has submitted a 
transcript of her course of study, she has not submitted any 
enrollment certification and therefore is not eligible for 
educational assistance benefits for the period from January 
1995 through June 1995.  



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
